PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LIU et al.
Application No. 16/940,959
Filed: 28 Jul 2020
For: MODE DEPENDENT MOTION VECTOR DIFFERENCE PRECISION SET

:
:
:	ON PETITION UNDER
:            37 CFR 1.313(c)
:
:


This is a decision on the epetition under 37 CFR 1.313(c), filed December 2, 2021, to withdraw the above-identified application from issue after payment of the issue fee. The petition was autogranted on December 2, 2021. However, an autogrant letter was not generated in the file record.

This letter acknowledges the autogrant of the ePetition filed December 2, 2021.

Telephone inquiries should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center 2487 for further processing.


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions